DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 12/28/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 26-38, 40-43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronkowski et al. (US Pat. No. 9,189,918 B1 hereinafter referred to as Gronkowski) in view of Kaminkow et al. (US Pub. No. 2003/0036425 A1 hereinafter referred to as Kaminkow) and Vicens et al. (US Pub. No. 2011/0309577 A1 hereinafter referred to as Vicens).
As per claim 22, Gronkowski teaches a game management system for management of a casino game played in a casino facility (abstract and Figs. 4 and 10), the game management system comprising: a gaming table that includes a plurality of player positions and a betting target (Fig. 1, item 104 and col. 5, lines 1-18 teaches a wagering game table and col. 7, lines 30-59 and wherein tokens, referred to as gaming chips, are used to make wagers in the game, such as roulette, by placing the tokens at certain areas related to a bet (see for example numbers, colors, and/or odds/events)); and at least one processing device (Fig. 10) configured to, for respective ones or one or more players that are each at a respective one of the plurality of player (Fig. 1 see players around table) positions: identify respective positions, types, and numbers of respective game tokens that have been placed in the betting target as a respective bet for playing a game for the respective player (col. 3, lines 49-61, col. 7, lines 48-59, and col. 18, lines 34 to col. 19, line 5 teaches the sensory area, 106, detecting chips including real chips via RFID tagged chips and camera recognizing glyphs on the chips to determine "For example, the sensory area 106 can determine based on the touch that the player wagered two fifty dollar chips on red for a roulette board." and “The sensory area 106 transmits the attributes (e.g., type, amount, etc.) of the wagering game play to the wagering game controller 154 over the communications network 150.” providing the value of the chip (see $50), the amount (see two), and the location (see red which is a wagering area (col. 7, lines 30-59) on the roulette board) thereby determining the position, type, and number of the bet for the respective token); calculate a respective bet amount of the respective bet (col. 18, line 34 to col. 19, line 5 “The sensory area 106 transmits the attributes (e.g., type, amount, etc.) of the wagering game play to the wagering game controller 154 over the communications network 150.”) by the respective player based on the identified respective positions, types, and numbers of game tokens (col. 7, lines 30-59 and col. 18, line 34 to col. 19, line 5 the gaming system includes means to detect a wagering play, such as moving tokens, including physical tokens detected by RFID and/or a camera (col. 18, lines 62-66)); recognize the respective player that is participating in the game based on 
	As per claim 26, Gronkowski teaches a system wherein the at least one processing device includes a face authentication system for identification of the one or more players (col. 6, lines 39-41).
	As per claim 27, Gronkowski teaches a system wherein the at least one processing device includes a reader device configured to read the respective member IDs from respective storage mediums carried by respective ones of the players, in which storage mediums respective ones of the member IDs are stored (col. 6, lines 7-11 see card).
	As per claim 28, Gronkowski teaches a system wherein the at least one processing device is configured to, for each of the player, ascertain and store  a respective start time and a respective end time of participation in the game by the respective player (col. 6, lines 50-56 see timestamps for start and end).  Gronkowski does not teach storing in a database.  However, Kaminkow teaches a system wherein information is stored in a database (abstract and paragraphs [0104] and [0127]-[0128]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the 
	As per claim 29, Gronkowski teaches a system wherein the at least one processing device is configured to calculate for each of the players, respective bet amounts for each of a plurality of games (col. 7, lines 30-59 and col. 18, line 34 to col. 19, line 5 the gaming system includes means to detect a wagering play, such as moving tokens, including physical tokens detected by a camera (col. 18, lines 62-66)).
	As per claim 30, Gronkowski does not teach a system wherein the at least one processing device is configured to generate an incentive based on an accumulation of bet amounts over a month or year.  However, Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players over time (Fig. 5 and paragraphs [0054]-[0055], [0058]-[0060], and [0068]) wherein the points are associated with a player identifier (paragraphs [0104], [0128], and [0145]) wherein loyalty points are also earned for wagering table games (paragraphs [0002] and [0016]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow and Vicens, since Gronkowski is modifiable to award loyalty points to player loyalty accounts, stored in databases for easy record keeping, based on tracked gameplay since this provides an incentive for players to continue to play games (paragraph [0014] of Kaminkow) thereby increasing the amount wagered and wherein the camera based identification of players and associated actions of Gronkowski additionally provides an easy means to award these points instead of requiring dealers to track the information by hand (paragraph [0017] of Kaminkow lists a flaw in the previous means to award points).
	As per claim 31, Gronkowski does not teach a system wherein the at least one processing device is configured to generate an incentive based on an accumulation of bet amounts over a period of a predefined number of successive days.  However, Kaminkow teaches a loyalty point system (abstract) 
	As per claim 32, Gronkowski teaches a game management system (abstract and Figs. 4 and 10) comprising: a camera (Fig. 1, item 102 configured to capture an image of game tokens bet in the game by one or more players participating in a game at a respective player position (Fig. 1 see players around table) of a game table in a casino facility col. 7, lines 30-59 and col. 18, line 34 to col. 19, line 5 the gaming system includes means to detect a wagering play, such as moving tokens, including physical tokens detected by a camera (col. 18, lines 62-66)); and the at least one processing device (Fig. 10) is configured to: identify the one or more players (Fig. 1 and col. 4, lines 16-34 and col. 8, line 50 to col. 9, line 17 teaches the use of a camera to recognize an image of a player and associate a game action with the identified player in order to modify an account); recognize at least one player of the one or more players that is participating in the game based on a video or three-dimensional information of the at "For example, the sensory area 106 can determine based on the touch that the player wagered two fifty dollar chips on red for a roulette board." and “The sensory area 106 transmits the attributes (e.g., type, amount, etc.) of the wagering game play to the wagering game controller 154 over the communications network 150.” providing the value of the chip (see $50), the amount (see two), and the location (see red which is a wagering area (col. 7, lines 30-59) on the roulette board) thereby determining the position, type, and number of the bet for the respective token); and calculate a respective bet amount (col. 18, line 34 to col. 19, line 5 “The sensory area 106 transmits the attributes (e.g., type, amount, etc.) of the wagering game play to the wagering game controller 154 over the communications network 150.”) of the respective bet of the respective player based on the identified positions and types of game tokens (Fig. 1 and col. 4, lines 16-34 and col. 8, line 50 to col. 9, line 17 teaches the use of a camera to recognize an image of a player and associate a game action with the identified player in order to modify an account).  Gronkowski does not teach the step of recording respective points of the respective player according to the respective identified bet amount and calculate a balance from seating to seat leaving of the respective player.  However, Gronkowski does teach using a database to store player information (col. 4, lines 16-34), Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players (Fig. 5 and paragraphs [0054]-
	As per claim 33, Gronkowski does not teach a system wherein the at least one processing device is configured to record the respective points in a respective storage medium carried by the respective player.  However, Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players (Fig. 5 and paragraphs [0054]-[0055], [0058]-[0060], and [0068]) wherein the points are associated with a player identifier (paragraphs [0104], [0128], and [0145]) wherein loyalty points are also earned for wagering table games (paragraphs [0002] and [0016]) and wherein points are recorded on a respective storage medium carried by a player (paragraphs [0023] and [0070]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the 
	As per claim 34, Gronkowski does not teach a system further comprising a database, wherein the respective points of the one or more players are recorded in the database by the at least one processing device.  However, Gronkowski does teach using a database to store player information (col. 4, lines 16-34) and Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players (Fig. 5 and paragraphs [0054]-[0055], [0058]-[0060], and [0068]) wherein the points are associated with a player identifier (paragraphs [0104], [0128], and [0145]) wherein loyalty points are also earned for wagering table games (paragraphs [0002] and [0016]) and wherein information is stored in a database (abstract and paragraphs [0104] and [0127]-[0128]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow and Vicens, since Gronkowski is modifiable to award loyalty points to player loyalty accounts, stored in databases for easy record keeping, based on tracked gameplay since this provides an incentive for players to continue to play games (paragraph [0014] of Kaminkow) thereby increasing the amount wagered and wherein the camera based identification of players and associated actions of Gronkowski additionally provides an easy means to award these points instead of requiring dealers to track the information by hand (paragraph [0017] of Kaminkow lists a flaw in the previous means to award points).

	As per claim 36, Gronkowski teaches a system wherein: the game management system is configured to manage a plurality of gaming tables (fig. 10).  Gronkowski does not teach a system wherein the at least one processing device is configured to: ascertain a respective total bet amount for respective ones of the one of more players in a predetermined time or period, a respective net profit for respective ones of the one of more players in the predetermined time or period, or a net profit of a game promoter in the predetermined time or period; generate respective points or a respective status to respective ones of the one or more players under a predetermined condition based on the respective total bet amount of the respective player, the respective net profit of the respective player, or the net profit of the game promoter; and output the generated points or status.  Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players for gameplay over a period of time (Fig. 5 and paragraphs [0054]-[0055], [0058]-[0060], and [0068]) wherein the points are associated with a player identifier (paragraphs [0104], [0128], and [0145]) wherein loyalty points are also earned for wagering table games (paragraphs [0002] and [0016]) and wherein information is stored in a database (abstract and paragraphs [0104] and [0127]-[0128]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with 
	As per claim 37, Gronkowski does not teach a system wherein the predetermined time or period is a day, a predefined number of successive days, or a month.  However, Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players over time (Fig. 5 and paragraphs [0054]-[0055], [0058]-[0060], and [0068]) wherein the points are associated with a player identifier (paragraphs [0104], [0128], and [0145]) wherein loyalty points are also earned for wagering table games (paragraphs [0002] and [0016]) and wherein the accruing is based on the day (paragraph [0058] and [0099]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow and Vicens, since Gronkowski is modifiable to award loyalty points to player loyalty accounts, stored in databases for easy record keeping, based on tracked gameplay since this provides an incentive for players to continue to play games (paragraph [0014] of Kaminkow) thereby increasing the amount wagered and wherein the camera based identification of players and associated actions of Gronkowski additionally provides an easy means to award these points instead of requiring dealers to track the information by hand (paragraph [0017] of Kaminkow lists a flaw in the previous means to award points).
	As per claim 38, Gronkowski does not teach a system wherein the at least one processing device is configured to additionally generate points or status when the points are collectively generated in the predetermined time or period.  However, Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players over time (Fig. 5 and paragraphs [0054]-[0055], 
	As per claim 40, Gronkowski does not teach a system wherein the points or status is exchangeable for a token that is exchangeable for an incentive or a service.  However, Kaminkow teaches an incentive comprising prizes, goods, services, or bonus features on a gaming device (paragraph [0072]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow and Vicens, since Gronkowski is modifiable to award loyalty points to player loyalty accounts redeemable for prizes, service, or extra features based on tracked gameplay since this provides an incentive for players to continue to play games (paragraph [0014] of Kaminkow) thereby increasing the amount wagered.  Specifically it is a design choice what an operator offers in return for accrued points including how to representing the value being given including specific items, such as tokens, entitling a customer to a service much in the same manner as known vouchers or coupons.
	As per claim 41, Gronkowski does not teach a system wherein the points or status is usable for paying a usage fee for a hotel or a predetermined facility.  However, Kaminkow teaches an incentive 
	As per claim 42, Gronkowski does not teach a system wherein the at least one processing device is configured to output a respective total bet amount of a respective one of the one or more players as credit information of the respective player.  However, Kaminkow teaches the use of credits in a gaming system (paragraph [0058]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow and Vicens, since Gronkowski is modifiable to use credits since this is a common form of currency used in the gambling art.
	As per claim 43, Gronkowski teaches a system wherein: the identification is performed based on an analysis of an image of the game tokens captured by a camera (col. 3, lines 49-61 and col. 18, line 50 to col 19, line 5 teaches the camera determining information on chips based on a detected glyph on the chip); the respective player that is participating in the game is recognized based on a video of the respective player (col. 6, lines 36-41, col. 8, lines 50-61, col. 9, lines 58-61, and col. 20, lines 1-12 teaches the use of a camera capturing images (or 3D camera (col. 9, lines 58-61)) in order to identify a player and associate wagering game actions with their respective account); and the respective member ID of the respective player is identified based on the recognized respective player (col. 6, lines 36-41, col. 8, lines 50-61, col. 9, lines 58-61, and col. 20, lines 1-12 teaches the use of a camera capturing images (or 3D camera (col. 9, lines 58-61)) in order to identify a player and associate wagering game actions with their respective account).
.
Claims 23-25 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronkowski et al. (US Pat. No. 9,189,918 B1 hereinafter referred to as Gronkowski), Kaminkow et al. (US Pub. No. 2003/0036425 A1 hereinafter referred to as Kaminkow), and Vicens et al. (US Pub. No. 2011/0309577 A1 hereinafter referred to as Vicens) in view of Soltys et al. (US Pub. No. 2002/0045478 A1 hereinafter referred to as Soltys).
	As per claim 23, Gronkowski teaches a system wherein the at least one processing device is configured to: determine a result of the game (col. 20, lines 15-39 results are determined or generated); and for each of the one or more players, ascertain a respective winning/losing status (col. 20, lines 15-39 results are determined or generated) and a respective balance of the respective player based on the plays and the respective bet amount associated with the respective player (col. 17, lines 55-61 and col. 20, lines 1-14 player accounts are modified based on gameplay detected including deducting from the account the amount associated with a play).  Gronkowski does not specifically teach for each of the one or more players, ascertain a respective winning/losing status and a respective balance of the respective 
	As per claim 24, Gronkowski does not teach a system further comprising a game token tray that accommodates the game tokens, wherein the at least one processing device is configured to determine a total amount of the game tokens that are in the game token tray and to compare a total amount of the ascertained balances with a total increase/decrease of the total amount of the game tokens that are in the game token tray between before and after settlement of the game tokens.  However, Soltys teaches a gaming table (abstract) comprising a camera imaging a chip tray to determine the overall balance in the game regarding the chips paid in and out (Fig. 30, paragraphs [0011], [0056], [0090]-[0091], and [0106], and claim 17) wherein an error is determined when a discrepancy is detected (Fig. 27, items 826 and 828 and paragraph [0155]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow, Vicens, and Soltys, since the system of Gronkowski can further include additional means to detect if a discrepancy occur between a balance in a token tray against the results of the game, see win/loss, in order to alert the operators to possible error or fraud in the system and therefore maintain proper accounting in the system (paragraphs [0007]-[0009] of Soltys regarding need and advantage of tracking by the system).

	As per claim 44, Gronkowski teaches a system further comprising a player identifying system configured to identify the seating of the respective player by reading a member card of the respective 
	As per claim 45, Gronkowski teaches a system further comprising a player identifying system comprising: a camera configured to capture a face of the respective player to generate a face image of the respective player (col. 6, lines 39-41); and an image analyzing device configured to analyze the face image to identify the respective player who seats (col. 2, lines 41-58 and col. 6, lines 39-41).  Gronkowski does not specifically teach the seat leaving.  However, Vicens teaches a gaming system (abstract) comprising a user input to determine a seat assigned to a player (paragraph [0095]) and an input for when a player leaves a seat in order to end a player session (paragraph [0096]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow, Vicens, and Soltys, since Gronkowski is modifiable to include the determining of an end of session, and therefore a final balance, based on leaving the seat since this is a natural means to determine a player has stopped playing at the gaming table and therefore prevents open ended game sessions that need to be closed later.
	As per claim 46, Gronkowski does not teach a system further comprising a player identifying system configured to identify the seating and the seat leaving of the respective player by receiving operations by the respective player to a seating button and a seat-leaving button.  However, Vicens .

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronkowski et al. (US Pat. No. 9,189,918 B1 hereinafter referred to as Gronkowski), Kaminkow et al. (US Pub. No. 2003/0036425 A1 hereinafter referred to as Kaminkow), and Vicens et al. (US Pub. No. 2011/0309577 A1 hereinafter referred to as Vicens) in view of Huber (US Pub. No. 2006/0205490 A1).
	As per claim 39, Gronkowski does not teach a system wherein the at least one processing device is configured to output an offer of a right to enter a VIP room based on the points or status.  However, Kaminkow teaches an incentive comprising prizes, goods, services, or bonus features on a gaming device (paragraph [0072]) and Huber teaches a reward based on gaming history as the admittance to a restricted area such as a VIP lounge (abstract, Fig. 3, and paragraph [0015]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow, Vicens, and Huber, since Gronkowski is modifiable to award loyalty points to player loyalty accounts redeemable for prizes, service, or extra features based on tracked gameplay since this provides an incentive for players to continue to play games (paragraph [0014] of Kaminkow) thereby increasing the amount wagered including the incentive being a VIP lounge access since this access is recognized as a reward for valuable patrons of a casino (paragraph [0005] of Huber).
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 and 32 and newly added claims 44-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically see newly cited prior art regarding input for seat leaving.  As per the step of calculating a balance examiner points out this would be the normal step of keeping track of a player’s account balance and would be maintained during play and finally updated at the end.   See above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/25/2022